DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “The disclosure describes” stated in line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2012/0111560 cited by applicant).
 	With respect to claim 1, Hill et al. discloses an apparatus comprising: a target material 108; a casing 104 located within the target material; and a first set of sensors (fiber optic cable 102) embedded within the target material. See especially [0060], [0076], Fig. 1. However, 102 may not be explicitly called “a first set of sensors” as claimed. The reference does however teach fiber optic sensors can take a variety of forms, and a commonly adopted form is to arrange a coil of fiber around a mandrel. Point sensors such as geophones or hydrophones can be made in this way, to detect acoustic and seismic data at a point, and large arrays of such point sensors can be multiplexed together using fiber optic connecting cables, to form an all fiber optic system. See pars. [0002-0003]. Therefore, it would be considered obvious to one of ordinary skill in the art to provide 102 as a first set of sensors in order to obtain desired measurements. 

With respect to claims 2-3, wherein the casing is perforated prior to insertion in the target material, and further comprising a perforating charge positioned within the casing, wherein the perforating charge is detonated to perforate the casing after insertion of the casing in the target material. The reference teaches perforation charges are fired to create perforations(601, 602, 603) through the casing(104) (see paragraph [0080] and figure 6a).

The additional feature of claim 4, further comprising a cap for sealing an open portion of the casing. The reference teaches a blanking plug(604) (see paragraph [0082] and figure 6a).

With respect to claim 5, wherein the first set of sensors form at least one of a circle, a sphere, a spiral, a square, a diamond, a cross-hatch pattern, a rectangle, and an ellipse around the casing. It would be considered an obvious design choice to form the sensors in a desired pattern. With respect to claim 6, further comprising a second set of sensors (array of sensors [0002]), wherein the second set of sensors are positioned farther from the casing than the first set of sensors and are staggered in relation to the first set of sensors relative to the casing. It would be considered an obvious design choice to form the sensors in a desired pattern. Therefore, the additional features of claims 5-6 are merely matters of design option when the general knowledge in the relevant field of the art is used.

With respect to claim 7, wherein the first set of sensors comprise at least one of a temperature sensor, a pressure gauge, a strain gauge, an accelerometer, and an electromagnetic sensor, see [0002-0003], [0015]. 

With respect to claim 8, further comprising samples embedded within the target material, wherein the samples were extracted from a formation. The additional feature of claim 8 is merely a variation of a cement(108) (see figures 1, 6a, 6b).

With respect to claim 9, wherein the target material comprises at least one of concrete, cement, resin, metal, plastic, composite material, rock, and a core sample extracted from a formation. The additional feature of claim 9 is identical to a cement(108).

With respect to claim 10, Hill et al. discloses an apparatus (Fig. 1) comprising: a concrete fixture 108; a casing 104 located within the concrete fixture; a set of sensors (fiber optic 102) embedded within the concrete fixture [0060], [0076]; a processor 112 and a machine-readable medium having program code [0063], [0077] executable by the processor to cause the apparatus to, during application of a stimulation treatment, capture first measurements from the set of sensors. However, 102 may not be explicitly called “a first set of sensors” as claimed. The reference does however teach fiber optic sensors can take a variety of forms, and a commonly adopted form is to arrange a coil of fiber around a mandrel. Point sensors such as geophones or hydrophones can be made in this way, to detect acoustic and seismic data at a point, and large arrays of such point sensors can be multiplexed together using fiber optic connecting cables, to form an all fiber optic system. See pars. [0002-0003]. Therefore, it would be considered obvious to one of ordinary skill in the art to provide 102 as a first set of sensors in order to obtain desired measurements. 

With respect to claim 11, further comprising a perforating charge positioned within the casing, wherein the perforating charge is detonated to perforate the casing; and further comprising program code to capture second measurements from the set of sensors during detonation of the perforating charge. The perforation charges are fired to create perforations(601, 602, 603) through the casing(104) (see paragraph [0080] and figure 6a).

With respect to claim 12, wherein the concrete fixture further comprises at least one of a core sample embedded adjacent to the casing, resin, plastic, metal, composite material, cement, and rock. The additional feature of claim 12 is merely a variation of a cement(108) (see figures 1, 6a, 6b).


With respect to claim 13, wherein the program code to capture the first measurements from the set of sensors comprises program code to capture at least one of temperature, strain, pressure, position, velocity, acceleration, acoustic spectrum, time of arrival, or forces, see [0002-0003], [0015], [0063], [0077].

With respect to claim 14, Hill et al. discloses a method comprising: constructing a test fixture comprising a target material 108. a casing 104 positioned within the target material, and a set of sensors (fiber optic 102); applying a stimulation treatment [0079] to the test fixture; and during application of the stimulation treatment, capturing data from the set of sensors [0077]. However, 102 may not be explicitly called “a set of sensors” as claimed. The reference does however teach fiber optic sensors can take a variety of forms, and a commonly adopted form is to arrange a coil of fiber around a mandrel. Point sensors such as geophones or hydrophones can be made in this way, to detect acoustic and seismic data at a point, and large arrays of such point sensors can be multiplexed together using fiber optic connecting cables, to form an all fiber optic system. See pars. [0002-0003]. Therefore, it would be considered obvious to one of ordinary skill in the art to provide 102 as a set of sensors in order to obtain desired measurements. 

With respect to claim 15, further comprising: inserting a perforating charge in the casing; detonating the perforating charge; and during detonation of the perforating charge, capturing second data from the set of sensors. The perforation charges are fired to create perforations(601, 602, 603) through the casing(104) (see paragraph [0080] and figure 6a).

With respect to claim 16-17, wherein constructing the test fixture comprises: positioning the set of sensors to form at least one of a circle, a sphere, a spiral. a square, a diamond, a cross-hatch pattern, a rectangle, and an ellipse around the casing; and embedding the casing and the set of sensors in the target material, and wherein positioning the set of sensors comprises affixing at least one sensor of the set of sensors to a supporting structure. It would be considered an obvious design choice to form the sensors in a desired pattern.

With respect to claim 18. wherein embedding the casing 104 and the set of sensors 102 in the target material 108 comprises pouring at least one of concrete, cement, metal, plastic, composite material, and resin to envelop the set of sensors and at least a portion of the casing, see Fig. 1, [0060], [0076].

With respect to claim 19, wherein the test fixture further comprises at least one of core samples and rocks embedded within the target material. The additional feature of claim 19 is merely a variation of a cement(108) (see figures 1, 6a, 6b).

With respect to claim 20, wherein applying the stimulation treatment to the test fixture comprises applying a dynamic pulse fracturing treatment comprising at least one of gas- generating propellants, exothermic chemical reactions, and pulse-power plasma discharge (see [0031], [0096], claim 1, and Fig. 6b). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inyang et al. teaches deploying perforation plugs and stimulating a subsurface formation based on real-time measurement to reach hydrocarbon deposits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        4/8/2022